Name: Commission Directive 1999/24/EC of 9 April 1999 adapting to technical progress Council Directive 93/32/EEC on passenger hand-holds on two-wheel motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  transport policy;  technology and technical regulations
 Date Published: 1999-04-21

 Avis juridique important|31999L0024Commission Directive 1999/24/EC of 9 April 1999 adapting to technical progress Council Directive 93/32/EEC on passenger hand-holds on two-wheel motor vehicles (Text with EEA relevance) Official Journal L 104 , 21/04/1999 P. 0016 - 0018COMMISSION DIRECTIVE 1999/24/ECof 9 April 1999adapting to technical progress Council Directive 93/32/EEC on passenger hand-holds on two-wheel motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles(1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 16 thereof,Having regard to Council Directive 93/32/EEC of 14 June 1993 on passenger hand-holds on two-wheel motor vehicles(2), and in particular Article 3 thereof,(1) Whereas Directive 93/32/EEC is one of the separate Directives of the Community type-approval procedure introduced by Directive 92/61/EEC; whereas the provisions of Directive 92/61/EEC relating to vehicle systems, components and technical units therefore apply to that Directive;(2) Whereas developments in technology now permit an adaptation of Directive 93/32/EEC to technical progress; whereas in order to ensure the proper functioning of the type-approval system as a whole, it is therefore necessary to clarify further or complete certain provisions of the Directive concerned;(3) Whereas to this end it is necessary to adapt the provisions relating to the attachment of the strap and also the references contained in Part B of the information document;(4) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for adaptation to technical progress set up by Article 13 of Council Directive 70/156/EEC(3), as last amended by Directive 98/91/EC of the European Parliament and of the Council(4),HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 93/32/EEC is hereby amended in accordance with the Annex to this Directive.Article 21. With effect from 1 January 2000, Member States shall not, on grounds relating to passenger hand-holds:- refuse, in respect of a type of two-wheel vehicle or a type of passenger hand-hold, to grant EC type-approval,- prohibit the registration, sale or entry into service of two-wheel motor vehicles or the sale or entry into service of passenger hand-holds,if the passenger hand-holds comply with the requirements of Council Directive 93/32/EEC as amended by this Directive.2. With effect from 1 July 2000, Member States shall refuse to grant EC type-approval for any type of two-wheel motor vehicle on grounds relating to passenger hand-holds or any type of passenger hand-hold, if the requirements of Directive 93/32/EEC, as amended by this Directive, are not fulfilled.Article 31. Member States shall adopt and publish, no later than 31 December 1999, the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 2000.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 9 April 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 225, 10.8.1992, p. 72.(2) OJ L 188, 29.7.1993, p. 28.(3) OJ L 42, 23.2.1970, p. 1.(4) OJ L 11, 16.1.1999, p. 25.ANNEX1. Point 1.1 is replaced by the following: "1.1. StrapThe strap must be fitted to the seat or to other parts connected to the frame in such a way that it may easily be used by the passenger. The strap and its attachment must be designed in such a way that they withstand, without snapping, a vertical traction force of 2000 N applied statically to the centre of the surface of the strap at a maximum pressure of 2 Mpa."2. In Appendix 1, Part B of the information document is replaced by the following: "- Part B: - 1.4 to 1.4.2 included."